Opinion issued March 9, 2006










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–01167–CV




JESSICA SHANAHAN KIRKPATRICK, Appellant

V.

RICHARD CLIFTON KIRKPATRICK, Appellee




On Appeal from the 309th District Court
Harris County, Texas
Trial Court Cause No. 2003-59972




MEMORANDUM OPINIONAppellee, Richard Kirkpatrick, requests that we dismiss the appeal for want of
jurisdiction because the notice of appeal was untimely filed.
          The trial court signed the final decree of divorce on August 5, 2005.  Appellant,
Jessica Kirkpatrick filed a motion for new trial on August 17, 2005.  Under Texas
Rule of Appellate Procedure 26.1(a)(1), this gave Jessica until November 15, 2005
to file her notice of appeal.  Jessica did not file her notice of appeal until December 
14, 2005, 29 days after the deadline and 14 days after the deadline for filing a motion
to extend time to file the notice of appeal under Texas Rule of Appellate Procedure
26.3.
          Accordingly, we dismiss the appeal for want of jurisdiction.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Hanks.